DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Response to Amendment
	The amendment filed 04/27/2022 has been entered. Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, and 18-19 are amended, and claims 2 and 11 were previously canceled. Claims 1, 3-10 and 12-19 remain pending in the application. 

Response to Arguments
	Applicant's arguments filed 04/27/2022 with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive.
On pages 9-10 of Applicant’s response, Applicant alleges that the additional limitations, as amended, such as "(1) obtain a first rotation angle according to rotation state of at least one of x, y, and z axes based on the geomagnetic data of the geomagnetic sensor, (2) obtain a second rotation angle according to rotation state of at least one of x, y, and z axes based on the gyro data of the gyro sensor, (3) obtain a difference between the first rotation angle and the second rotation angle” and “(4) when the difference between the first rotation angle and the second rotation angle is smaller than a threshold, correct the gyro data based on the geomagnetic data” are not directed to a “abstract idea”, by stating that:
the claim features do not correspond to organizing mental process and mathematical concept;
the claim discloses features that clearly limits the point in time when the gyro data is corrected. 
Examiner respectfully disagrees.
	The features related to the rotation angles (i.e., a first rotation angle according to rotation state of at least one of x, y, and z axes based on the geomagnetic data of the geomagnetic sensor and a second rotation angle according to rotation state of at least one of x, y, and z axes based on the gyro data of the gyro sensor) are directed to data itself and amount to necessary data gathering (see MPEP 2106.04(d) and 2106.05(g)), because the rotation angles are indicative of the obtained sensed data itself where the rotation angles indicative of data related to three axes (i.e., x, y, and z axes) coordination. The features related to obtaining a difference between the first and second rotation angles amount to the mathematical calculations and/or mind based on the routine data gathered from such sensors as acceleration sensor, a geomagnetic sensor and a gyro sensor.  The additional limitation of “when the difference between the first rotation angle and the second rotation angle is smaller than a threshold” is directed to a mathematical or mental process, because the analysis of the difference over the threshold is insignificant post-solution activity derived from a mathematical or mental process based on the routine data gathered from the sensors. The additional limitation of “correct the gyro data based on the geomagnetic data” is insignificant post-solution activity based on obtaining the difference inferred or calculated in a mental or mathematical process of comparing a difference between the first and second rotation angles (Para 0081). The alleged features that clearly limits the point in time when the gyro data is corrected is insignificant post-solution activity because the time point of correcting gyro data is determined based on such the mental or mathematical process as calculating or inferring the difference between routine data (i.e., the first rotation angle and the second rotation angle).

On page 11 of Applicant’s response, Applicant alleges that the additional limitations, as amended, such as "(5) obtain a first value based on a principal component analysis (PCA) of acceleration data of the acceleration sensor, (6) obtain a second value based on a PCA of the corrected gyro data, and (7) estimate a moving direction of the electronic apparatus based on an average value of the first value and the second value” are not directed to an “abstract idea”, by stating that:
the claim features do not simply use a PCA, but discloses the operation of using an average value of the corrected gyro data and acceleration data.
Examiner respectfully disagrees.
Since finding an average value of a set of numbers is well known to be a mental or mathematical concept, applying a PCA to the first and second values as well as using the average value of the first and second values are directed to an abstract idea such as mathematical relationships and/or the mind.
The “processor” is an additional element recited at a high-level of generality merely applied to perform the mathematical calculations of the comparing and correcting processes. As addressed above, the additional limitations and elements do not provide further distinguishing features of independent claims 1, 10 and 19 integrated into a practical application, and have no significant more beyond the abstract idea. Therefore, Examiner maintains the claims are ineligible.

	Applicant's amendments filed 04/27/2022, with respect to the rejection of claims 1, 3-10 and 12-19 under 35 U.S.C. 103 have been considered but are not persuasive.  
On page 17 of Applicant’s response, Applicant alleges that Askarpour does not disclose the features of "(1) obtain a first rotation angle according to rotation state of at least one of x, y, and z axes based on the geomagnetic data of the geomagnetic sensor, (2) obtain a second rotation angle according to rotation state of at least one of x, y, and z axes based on the gyro data of the gyro sensor, (3) obtain a difference between the first rotation angle and the second rotation angle” and “(4) when the difference between the first rotation angle and the second rotation angle is smaller than a threshold, correct the gyro data based on the geomagnetic data”. 
Examiner respectfully disagrees.
As to the limitation related to “rotation state of at least one of x, y, and z axes” of the features (1) and (2), MATSUSHITA teaches sensor’s outputs (i.e., rotation angles or angular information) related to three axes directions of an inertial device (Paragraph 0069, “The accelerometer 14 detects acceleration, as an output of a sensor, in X′, Y′, and Z′-axis directions of a device coordinate system of the inertial device 1. The gyroscope 15 (or gyro sensor) detects angular velocity, as an output of a sensor, in X′, Y′, and Z′-axis directions of the device coordinate system of the inertial device 1. The magnetometer 16 outputs three dimensional vectors indicative of magnetic north, as an output of a sensor, in order to detect an orientation of the inertial device 1”; Paragraph 0149). 

On page 18 of Applicant’s response, Applicant alleges that Shirai and MATSUSHITA do not disclose the features of “(7) estimate a moving direction of the electronic apparatus based on an average value of the first value and the second value” 
Examiner respectfully disagrees.
MATSUSHITA discloses an arithmetic operation to estimate a traveling direction to inherently teach calculating “an average value of the first value and the second value” (Paragraph 0005). It is common knowledge or well known in the art at the effective filing date that an arithmetic operation is indicative of a part of calculating an average value of a set of numbers (e.g., the first and second values) to estimate a moving direction as MANABE teaches estimating an average traveling direction based on a plurality of sensor data (see at least claims 6-7 and 13-14; Paragraphs 0066, 0071, 0087, 0095-0096). Therefore, using an average value to estimating a moving direction is obvious from the MATSUSHITA teaching with MANABE, which is modified MATSUSHITA to incorporate the teachings of Askarpour and SHIRAI.
Further, the rest of Response to Arguments is presented in the current office action set forth below. 

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below. 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
An electronic apparatus comprising: an acceleration sensor configured to sense acceleration data; configured to sense geomagnetic data; a gyro sensor configured to sense gyro data; and
More than abstract idea
The sensors routine data gathering that is necessary for the collecting data for the abstract idea (MPEP 2106.05g)
(The background of the invention [0004] admits that the sensors are found in smartphones.)

Each of the sensors is not a practical application because it is recited at a high level of generality and is considered to merely gather routine data for the abstract idea. 
“sense acceleration data”, “sense geomagnetic data” and “sense gyro data” are considered insignificant pre-solution activities to merely gather routine data from sensors.
a processor configured to: 
obtain a first rotation angle according to rotation state of at least one of x, y, and z axes based on the geomagnetic data of the geomagnetic sensor, obtain a second rotation angle according to rotation state of at least one of x, y, and z axes based on the gyro data of the gyro sensor, 
obtain a difference between the first rotation angle and the second rotation angle, 
when the difference between the first rotation angle and the second rotation angle is smaller than a threshold, correct the gyro data based on the geomagnetic data,
Abstract idea
“obtain a first rotation angle … obtain a second rotation angle …” is mental process and mathematical concept


“obtain a difference …” is mental process and mathematical concept
No significant element integrated into a practical application.

“a first rotation angle …, … a second rotation angle …” is routine data, which is related to rotation state of at least one of x, y, and z axes, merely gathered from the geomagnetic and gyro sensors of a high-level of generality.
“correct the gyro data …” is insignificant post-activity based on the process of obtaining the difference.

“a processor” is recited at a high level of generality to perform general functions of a computer.
obtain a first value based on a principal component analysis (PCA) of acceleration data of the acceleration sensor,
routine data; collecting
mental process and mathematical concept
PCA is abstract idea and merely mathematic algorithm.
No significant element integrated into a practical application.
obtain a second value based on a PCA of the corrected gyro data, and 
estimate a moving direction of the electronic apparatus based on an average value of the first value and the second value.
Abstract idea
mental process and mathematical concept
PCA is abstract idea and merely mathematic algorithm.
No significant element integrated into a practical application
Claim 3
Abstract idea
mental process and mathematical concept
No significant element integrated into a practical application
Claims 4 and 5
Abstract idea
mental process 

Claims 6, 7 and 8
Abstract idea
mental process and mathematical concept


Claim 9
Abstract idea
mental process and mathematical concept

Claim 10
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
A method of an electronic apparatus including an acceleration sensor, a geomagnetic sensor and a gyro sensor comprising: obtaining a first rotation angle according to rotation state of at least one of x, y, and z axes based on geomagnetic data of a geomagnetic sensor; 
obtaining a second rotation angle according to rotation state of at least one of x, y, and z axes based on gyro data of a-the gyro sensor; 
obtaining a difference between the first rotation angle and the second rotation angle; 
when the difference between the first rotation angle and the second rotation angle is smaller than a threshold, correcting the gyro data based on the geomagnetic data;
obtaining a first value based on a principal component analysis (PCA) of acceleration data of the acceleration sensor; 
obtaining a second value based on a PCA of the corrected gyro data; and 
estimating a moving direction of the electronic apparatus based on an average value of the first value and the second value.
Abstract idea

mental process and mathematical concept
Step 2A prong one: yes
Routine data collecting.
All the steps, as drafted, are processes that under its broadest reasonable interpretation, cover performance of the limitations in mathematic algorithm and/or the mind but for the recitation of generic computer component (each sensor).

Step 2A prong two: no 
No significant element integrated into a practical application.
Each of sensors is not a practical application because it is recited at a high level of generality and is considered merely a data gathering for the abstract idea, thus an insignificant pre-solution activity. 
PCA is abstract idea and merely mathematic algorithm.

“a first rotation angle …” and “a second rotation angle …” are routine data merely gathered from the sensor of a high-level of generality.
“correct the gyro data …” is insignificant post-activity based on the process of obtaining the difference.

Step 2B: no
The same conclusion is reached in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 12-18
Abstract idea
Same rationale as claims 3-9
Claim 19
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
A non-transitory computer-readable medium storing computer instructions for making an electronic apparatus perform operations including an acceleration sensor, a geomagnetic sensor and a gyro sensor, wherein the operations comprise: 
btaining a first rotation angle according to rotation state of at least one of x, y, and z axes based on geomagnetic data of a the geomagnetic sensor, obtaining a second rotation angle according to rotation state of at least one of x, y, and z axes based on gyro data of a-the gyro sensor; obtaining a difference between the first rotation angle and the second rotation angle; 
when the difference between the first rotation angle and the second rotation angle is smaller than a threshold, correcting the gyro data based on the geomagnetic data;
obtaining a first value based on a principal component analysis (PCA) of acceleration data of the acceleration sensor; 
obtaining a second value based on a PCA of the corrected gyro data; and 6Appl. No.: 16/526,302 Response dated: April 27, 2022 Reply to Office Action of: April 7, 2022 
estimating a moving direction of the electronic apparatus based on an average value of the first value and the second value.
Abstract idea

mental process and mathematical concept
Step 2A prong one: yes
All the steps, as drafted, are processes that under its broadest reasonable interpretation, cover performance of the limitations in mathematic algorithm and/or the mind but for the recitation of generic computer component (each sensor)

Step 2A prong two: no
Each of sensors is not a practical application because it is recited at a high level of generality and is considered merely a data gathering for the abstract idea, thus an insignificant pre-solution activity.
“a first rotation angle …” and “a second rotation angle …” are routine data merely gathered from the sensor of a high-level of generality.
“correcting the gyro data …” is insignificant post-activity based on the process of obtaining the difference.

Step 2B: no
The same conclusion is reached in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

(The computer readable medium (CRM) is a more than the abstract idea but it is not a practical application, only a generic storage device)


	Claims 1, 3-10 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-10 and 12-19 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
	Regarding Claim 1, the limitations recited in Claim 1, as drafted, are an apparatus type claim that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the processes from practically being performed in the mind and/or the mathematical calculations. For example, “sense acceleration data”, “sense geomagnetic data” and “sense gyro data”, in the context of this claim may encompass insignificant pre-solution activities to merely gathering routine data. For example, “obtain a first value based on a principal component analysis (PCA) of the acceleration data of the acceleration sensor, obtain a second value based on a PCA of the corrected gyro data” in the context of this claim may encompass merely gathering routine data. Similarly, the limitations of the processor’s operations related to “obtain a first rotation angle”, “obtain a second rotation angle”, “obtain a difference between the first rotation angle and the second rotation angle” and “estimate a moving direction”, as drafted, are processes based on the collected data from sensors and the obtained PCA’s data that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. For example, “obtain a difference between the first rotation angle and the second rotation angle, when the difference between the first rotation angle and the second rotation angle is smaller than a threshold, correct the gyro data based on the geomagnetic data” and “estimate a moving direction of the electronic apparatus based on an average value of the first value and the second value” in the context of this claim may encompass manually calculating or manually analyzing and calculating data inferred from the mathematical calculations and/or the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in mathematical relationships and/or the mind, then it falls within the “Mathematical Concepts” and the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A: Prong Two
This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of a generic computing component to perform the processor’s operations to perform “obtain a first rotation angle”, “obtain a second rotation angle”, “obtain a difference”, “when the difference … is smaller than a threshold, correct the gyro data based on the geomagnetic data”, “obtain a first value”, “obtain a second value”, and “estimate a moving direction”.  The processor in those operations is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and analyzing the data related to a motion based on the obtained data related to the sensors or the PCA) such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Further, “an acceleration sensor”, “a geomagnetic sensor” and “a gyro sensor” are recited at a high level of generality and perform an insignificant pre-solution activity for merely gathering routine data, because those sensor are necessary for collecting sensor’s routine data. (MPEP 2106.05g). Mere nominal recitations of a generic “acceleration sensor”, “gyro sensor” and “geomagnetic sensor” do not take the claim out of the mathematical concepts and the mental process grouping. 

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using a processor to perform “obtain a first rotation angle”, “obtain a second rotation angle”, “obtain a difference”, “when the difference … is smaller than a threshold, correct the gyro data based on the geomagnetic data”, “obtain a first value”, “obtain a second value”, and “estimate a moving direction” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept cannot provide statutory eligibility; Claim 1 is not patent eligible.
Regarding Claims 3-9, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, nor amount to significantly more than the abstract idea.
	Regarding Claim 10, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Thus, the claim recites an abstract idea.
Regarding Claims 12-18, the limitations are further directed to an abstract idea, as described in claims 3-9. For the reasons described above with respect to claims 3-9, the judicial exceptions are not meaningfully integrated into a practical application, nor amount to significantly more than the abstract idea.
Regarding Claim 19, it is an apparatus type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Mere nominal recitation of a generic “non-transitory computer readable storage device” does not take the claim out of the mathematical concepts and the mental process grouping. Thus, the claim recites an abstract idea.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA (US PGPUB US 2017/0153110 A1, hereinafter referred to as “MATSUSHITA”), in view of Askarpour (US PGPUB US 2013/0345972 A1, hereinafter referred to as “Askarpour”) and SHIRAI et al. (US PGPUB US 2017/0258407 A1, hereinafter referred to as “SHIRAI”).

Regarding Claim 1, MATSUSHITA teaches an electronic apparatus (Fig. 3, inertial device 1) comprising: an acceleration sensor configured to sense acceleration data; a geomagnetic sensor configured to sense geomagnetic data; a gyro sensor configured to sense gyro data (Fig. 3, 14-16; Paragraph 0064, 0069, “The inertial device 1 is capable of detecting changes in acceleration, angular velocity, and directions, by use of the respective sensors. The geomagnetic sensor detects an azimuth direction in a form of an absolute value, based on geomagnetic field. The acceleration sensor detects changes in acceleration. The angular velocity sensor detects changes in angular velocity”), 
a processor configured to: obtain a first rotation angle (Paragraph 0119, “angular information … obtained”; Paragraph 0149, “a rotation angle formed around X-axis, Y-axis, and Z-axis”) according to rotation state of at least one of x, y, and z axes (i.e., three dimensional (i.e., x, y and z axes) geomagnetic vectors in Paragraph 0086-0087) based on the geomagnetic data of the geomagnetic sensor (Para 0069, “The accelerometer 14 detects acceleration, as an output of a sensor, in X′, Y′, and Z′-axis directions of a device coordinate system of the inertial device 1. The gyroscope 15 (or gyro sensor) detects angular velocity, as an output of a sensor, in X′, Y′, and Z′-axis directions of the device coordinate system of the inertial device 1. The magnetometer 16 outputs three dimensional vectors indicative of magnetic north, as an output of a sensor, in order to detect an orientation of the inertial device 1”; Paragraph 0086- 0087, “the angular velocity acquirer 102 acquires changes in angular velocities of the three axes (i.e., x, y and z axes) detected by the gyroscope… the geomagnetic field acquirer 103 acquires three dimensional (i.e., x, y and z axes) geomagnetic vectors”; Paragraph 0149), 
obtain a second rotation angle (Paragraph 0119, “angular information … obtained”; Paragraph 0149, “a rotation angle formed around X-axis, Y-axis, and Z-axis”) according to rotation state of at least one of x, y, and z axes (Paragraph 0086-0087; the three axes detected by the gyroscope … three dimensional geomagnetic vectors) based on the gyro data of the gyro sensor (Para 0069, “The accelerometer 14 detects acceleration, as an output of a sensor, in X′, Y′, and Z′-axis directions of a device coordinate system of the inertial device 1. The gyroscope 15 (or gyro sensor) detects angular velocity, as an output of a sensor, in X′, Y′, and Z′-axis directions of the device coordinate system of the inertial device 1. The magnetometer 16 outputs three dimensional vectors indicative of magnetic north, as an output of a sensor, in order to detect an orientation of the inertial device 1”; Paragraph 0086- 0087, “the angular velocity acquirer 102 acquires changes in angular velocities of the three axes (i.e., x, y and z axes) detected by the gyroscope… the geomagnetic field acquirer 103 acquires three dimensional (i.e., x, y and z axes) geomagnetic vectors”; Paragraph 0149), 
obtain a difference between the first rotation angle and the second rotation angle (Paragraph 119, “the posture calculator 104 compares angular information (i.e., applied to a rotation angle) in the horizontal directions which is obtained from the acceleration acquirer 101 with angular information (i.e., applied to a rotation angle) in the horizontal directions which is obtained from a current quaternion vector, in order to correct the difference between the information (with respect to the roll angle and the pitch angle only)”), , estimate a moving direction of the electronic apparatus based on an average value of the first value and the second value (Paragraph 0005, “In the PDR system, an arithmetic operation is performed on the measurements in order to estimate a traveling direction and a traveling velocity vector with respect to a pedestrian”; Paragraph 0008“an inertial device including a traveling direction estimator configured to estimate a traveling direction and movement velocity, based on an output of a sensor”; Paragraph 0079; That is, “an average value” is indicative of a part of an arithmetic operation to estimate a moving direction). 
MATSUSHITA does not expressly disclose when the difference between the first rotation angle and the second rotation angle is smaller than a threshold, correct the gyro data based on the geomagnetic data. 
However, Askarpour teaches when the difference between the first rotation angle and the second rotation angle is smaller than a threshold, correct the gyro data based on the geomagnetic data (Para 0006, “… detecting changes both in the magnetometer reading (i.e., geomagnetic data) due to the presence of any soft iron magnetic disturbances and the gyro heading (i.e., gyro data) relative to magnetic north during a detection period, and then comparing the difference in these detected changes against a predetermined acceptable threshold value in order to determine if this difference exceeds the predetermined acceptable threshold value”; Para 0024, “if this difference is not greater than the predetermined threshold value, the algorithm uses the actual magnetometer value (i.e., the geomagnetic data) to correct for the drift (i.e., gyro data) in the gyros”; Para 0002 and 0054; claim 2; That is, correcting the gyro data may be indicative of calibrating the gyro sensor. Askarpour therefore teaches calibrating the gyro data by adjusting or correcting the gyro sensor’s values based on geomagnetic data (i.e., magnetometer value) in such a manner of detecting magnetometer reading and gyro heading (i.e., geomagnetic and gyro data) and comparing the difference between their detected magnetometer and gyro data with the predetermined threshold). As to the limitation of “obtain a difference between the first rotation angle and the second rotation angle …”, Askarpour further teaches sensor data (i.e., the geomagnetic data and the gyro data) indicative of computed angles (Para 0033, “… Computed angles based on rate sensor data normally suffer from a random drift, generally referred to as random walk”).
Neither MATSUSHITA nor Askarpour expressly discloses obtain a first value based on a principal component analysis (PCA) of the acceleration data of the acceleration sensor, obtain a second value based on a PCA of the corrected gyro data. 
However, SHIRAI teaches obtain a first value based on a principal component analysis (PCA) of the acceleration data of the acceleration sensor, obtain a second value based on a PCA of the corrected gyro data (Paragraph 120, “the information acquisition unit 110 acquires acceleration sensor data corresponding to 5 seconds (N samples), for example, from an acceleration sensor as the body motion sensor 300 (S401). The processing unit 130 then carries out PCA analysis (principal component analysis) based on the acquired acceleration sensor data (S402)“).

MATSUSHITA, Askarpour and SHIRAI are all considered to be analogous to the claimed invention because they are in the same field of a PDR (pedestrian dead reckoning) and estimating a traveling direction based on various sensors data, and compensating gyro sensor values due to magnetic disturbances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to incorporate the teachings of Askarpour and SHIRAI and provide operations of: correcting the gyro data based on geomagnetic data (i.e., magnetometer value) in such a manner of detecting magnetometer and gyro readings (i.e., geomagnetic and gyro data) when the difference between their detected readings is determined over the predetermined threshold, taught by Askarpour at least at Para 0002, 0006, 0024, 0054 and claim 2; estimating a user’s traveling direction (i.e., a moving direction of the user’s apparatus) based on various sensors data (taught by MATSUSHITA at least at Parag 0005, 0064, 0069, 0079, 0086-0087 and 0119), which is treated using a principal component analysis (PCA) technic.
MATSUSHITA does not expressly teach “an average value of the first value and the second value” used for estimating a moving direction of the electronic apparatus. However, it is common knowledge or well known in the art at the effective filing date that an arithmetic operation is indicative of a part of calculating an average value of a set of numbers (e.g., the first and second values) to estimate a moving direction. Further, MANABE (US PGPUB US 2016/0334514 A1) teaches estimating an average traveling direction based on a plurality of sensor data (see at least claims 6-7 and 13-14; Paragraphs 0066, 0071, 0087 and 0095-0096). Therefore, “an average value of the first value and the second value” related to estimating a moving direction is obvious from the combination of MATSUSHITA teaching with MANABE, which is modified MATSUSHITA to incorporate the teachings of Askarpour and SHIRAI. Doing so would aid improving the estimation of the user’s traveling direction.  

Regarding Claim 10, it is a method type claim having similar limitation as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 
Regarding Claim 19, it is a device type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional element of a non-transitory computer-readable storage device (Fig. 3; claim 10) is taught by MATSUSHITA. 

	 Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA, Askapour and SHIRAI, and further in view of MANABE (US PGPUB US 2016/0334514 A1, hereinafter referred to as “MANABE”).
Regarding Claim 3, neither MATSUSHITA, Askapour nor SHIRAI expressly discloses wherein the processor is further configured to: obtain the first value and the second value in predetermined section units, and estimate the moving direction based on an average value of the first value and the second value in each section unit. 
However, MANABE teaches wherein the processor is further configured to: obtain the first value and the second value in predetermined section units, and estimate the moving direction based on the average value of the first value and the second value in each section unit (Claim 7, “the processing unit executes, in the second direction acquisition processing, processing of acquiring an average value of components of the acceleration data acquired within a preset time frame as the second direction”). 
MANABE is considered to be analogous to the claimed invention because they are in the same field of a PDR and estimating a traveling direction based on various sensor data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to incorporate the teachings of SHIRAI in view of MANABE and provide operations for estimating the traveling direction using an average value over the sensor data. 
Regarding Claim 4, MATSUSHITA teaches wherein the processor is further configured to, when a difference between the first value and the second value exceeds a predetermined range in a specific section, estimate the moving direction of the electronic apparatus based on the average value acquired in a previous section (Paragraph 0153, “The traveling direction estimator 200, which performs a function for estimating a traveling direction of the inertial device 1… the traveling direction estimator 200 calculates traveling directions per every step of a user”; Paragraph 0186, “In order to estimate the traveling directions 218 per every step as described above, the inertial device 1 utilizes velocity vectors in the horizontal directions obtained in a predetermined time period having a trough of acceleration in the vertical direction of the absolute coordinate system at the midpoint.”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to provide operations for estimating the traveling direction using a predetermined time period and per the user step. 
Regarding Claim 12, it is a method type claim having similar limitation as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above. 
Regarding Claim 13, it is a method type claim having similar limitation as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above. 

	 Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA, Askarpour, SHIRAI, and Manabe and further in view of Park et al. (US PGPUB US 2018/0249341 A1, hereinafter referred to as “Park”).
Regarding Claim 5, MATSUSHITA teaches wherein the section units comprise at least one step (Paragraph 0186, “In order to estimate the traveling directions 218 per every step as described above …). Neither MATSUSHITA nor SHIRAI expressly discloses wherein the processor is configured to identify the section units based on a Z axis value included in the acceleration data. 
However, Park teaches wherein the processor is configured to identify the section units based on a Z axis value included in the acceleration data (Paragraph 0093, “the electronic device 410 may include at least one of a gyroscopic sensor, a geomagnetic sensor, an acceleration sensor, and a digital compass. For example, the electronic device 410 may determine the movement distance and direction during the location movement of the electronic device 410 using the sensing value of the sensor”). 
Park is considered to be analogous to the claimed invention because they are in the same field of sensors information used for determining a location or movement of an electronic device (See at least paragraph 0093). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to incorporate the teachings of SHIRAI in view of Park and provide operations for determining the movement distance (i.e., the number of steps = the section units) where the Z axis value is involved with the movement distance.

Regarding Claim 6, MATSUSHITA teaches a coordinate conversion of sensor’s vector data (Fig. 11; Paragraphs 0086-0087, “the absolute coordinate system is a standardized coordinate system …”). SHIRAI also teaches wherein the first value and the second value are obtained based on applying the PCA to the second acceleration vector and the second gyroscope vector (Paragraph 120 as recited and addressed above in claim 1). Neither MATSUSHITA nor SHIRAI expressly discloses wherein the processor is further configured to: convert a first acceleration vector included in the acceleration data to a second acceleration vector of a global coordinate system, and convert a first gyroscope vector included in the corrected gyro data to a second gyroscope vector of the global coordinate system. 
However, Park teaches wherein the processor is further configured to: convert a first acceleration vector included in the acceleration data to a second acceleration vector of a global coordinate system, and convert a first gyroscope vector included in the corrected gyro data to a second gyroscope vector of the global coordinate system (Paragraph 0008, “sensing a signal from the first access point using the electronic device; determining a first value from the sensed signal using the electronic device; converting the first value into a second value using the electronic device; comparing the second value with a threshold value using the electronic device”; Paragraph 0063, “the traveling direction estimation unit 56 projects (i.e., converts) the second traveling direction vector (i.e., acceleration vector) onto a horizontal plane (i.e., a coordinate system) defined by the second vertical direction vector, and then acquires an angle θ base in the travel direction on a local coordinate on the horizontal plane”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to incorporate the teachings of SHIRAI in view of Park and provide mathematical operations for converting the first value to the second value used for the traveling direction estimation. 

Regarding Claim 7, MATSUSHITA teaches wherein the processor is further configured to: calculate a rotation matrix based on a geomagnetic vector included in the geomagnetic data, a third acceleration vector included in the acceleration data, and a third gyroscope vector included in the corrected gyro data (Fig. 12, rotation matrix; Paragraph 0077, “The posture information estimator 110 acquires detected values of acceleration, angular velocity, and geomagnetic field, and then generates a later-described quaternion, which includes information equivalent to a later-described direction cosine matrix, or rotation matrix DCM1”) convert the third acceleration vector to a fourth acceleration vector of the global coordinate system based on the rotation matrix, and convert the third gyroscope vector to a fourth gyroscope vector of the global coordinate system based on the rotation matrix. (Paragraph 0078, “The posture information conversion processor 100 converts acceleration on the device coordinate system into acceleration on the absolute coordinate system, based on the direction cosine matrix (or rotation matrix DCM1)”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to provide mathematical operations for calculating (i.e., generating) the rotation matrix including the values of the sensor data.  

Regarding Claim 8, MATSUSHITA teaches wherein the processor is further configured to: identify a current posture of the electronic apparatus based on the geomagnetic data and the acceleration data, and wherein the rotation matrix is further calculated based on the current posture (Paragraph 0077, The posture information estimator 110 acquires detected values of acceleration, angular velocity, and geomagnetic field”; Paragraph 0078, “Further, the posture information conversion processor 100 acquires the yaw angle correcting value 704, and then corrects a traveling direction”; Paragraph 0085, “the posture information estimator 110 includes an acceleration acquirer 101, an angular velocity acquirer 102, a geomagnetic field acquirer 103, and a posture calculator 104. The posture information estimator 110 outputs (i.e., calculates) the rotation matrix DCM1 (or direction cosine matrix/quaternion) which is indicative of a posture of the inertial device 1”; Paragraphs 0088-0089). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to provide operations for correcting a traveling direction based on the detected sensor data, which is followed by implicitly identifying a current posture of device.  

Regarding Claim 9, MATSUSHITA teaches wherein the processor is further configured to: acquire a first yaw pattern based on the geomagnetic data and the acceleration data, acquire a second yaw pattern based on the corrected gyro data, and identify a reliability of the current posture based on whether a Euclidean distance between the first yaw pattern and the second yaw pattern is smaller than a threshold (Paragraph 0059, “Correcting a posture of the inertial device by use of a yaw angle correcting value (i.e. direction correcting parameter), which is a gap between the first direction and the second direction”; Paragraphs 0077 and 0078). 

Regarding Claim 14, it is a method type claim having similar limitation as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above. 

Regarding Claim 15, it is a method type claim having similar limitation as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above. 

Regarding Claim 16, it is a method type claim having similar limitation as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above. 

Regarding Claim 17, it is a method type claim having similar limitation as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above. 

Regarding Claim 18, it is a method type claim having similar limitation as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KOUROGI et al. (US PGPUB US 2017/0023604 A1) teaches estimating a travel direction of a device by calculating data detected by various sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BYUNG RO LEE/Examiner, Art Unit 2866                                                                                                                                                                                                 
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858